DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 11-12, and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2022.
Claims 8, 11-12, and 18-20 will not be examined because Huonker (US 20060006156 A1) discloses the special features recited in each of the independent claims 1, 8, and 19 as discussed below.
Claims 1, 5-7, and 13-17 are pending
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huonker (US 20060006156 A1).
Claim 1. Huonker discloses a welding system (device 1, Fig. 1) comprising: a welding machine (1) configured to weld an object (4) to be welded; 
a sensor (light-sensitive detector 8) configured to sense a weldment (5) on the object welded by the welding machine; and a control device (6), wherein the control device is configured to: 
store weldment determination data comprising a plurality of weldment types (welding defect type) into a memory (10), 
wherein the plurality of weldment types are mapped with weldment measurement waveforms according to causes of defects (sensors measure the different wavelength from back reflected laser and thermal radiation, par. 5, and this data is stored and associated with a welding defect, par. 17, Table 1), respectively and repair welding methods corresponding to the plurality of weldment types (welding defects are associated with their welding repair strategy, par. 17, Table 1), respectively, 
wherein the plurality of weldment types comprise: 
a plurality of defective weldment types having defective weldments (welding defect type, par. 9), respectively, the plurality of defective weldment types being different from each other according to a welding defect (each welding defect type is associated with a different type of defect, Table 1), 
receive first sensing result data obtained by sensing the weldment from the sensor (light-sensitive detector measures the back reflected light, par. 5), 
obtain a measurement waveform by analyzing the weldment based on the first sensing result data to generate an analysis result (narrow frequency bands are detected and analyzed, par. 6), 
select one weldment type among the stored plurality of weldment types in the memory based on the obtained measurement waveform (narrow frequency bands are detected and analyzed and the intensity of the reflected radiation is a signal for the welding depth and can be an indicator of the weld defect, par. 6; the sensor detects a weld defect using the light sensor and compares it with the defect type X1, X2,..etc, and identifies the weld defect type, par. 17; it is understood by the examiner that since the light sensitive detector measures frequency bands (wave measurements) for defects, the defect type stored in the memory would also be in the form of frequency bands in order to compare the measured dataset with the reference defect dataset), and 
when the selected one weldment type is one defective weldment type among the plurality of defective weldment types, transmit a repair welding command indicating a repair welding method mapped with the selected one defective weldment type to the welding machine according to the repair welding method mapped with the selected one defective weldment type for controlling the welding machine to perform repair welding on the weldment. (after identifying the weld defect type, the repair strategy associated with the defect type is performed, par. 24)
Huonker does not disclose a normal weldment type having a non-defective weldment
Huonker does disclose that it is known in the art to compare measured signals with reference signals to determine whether there are any deviations caused by a welding defect (par. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huonker to incorporate the teachings of Huonker and have a non-defect reference type in the controller’s memory. Doing so would have the benefit of determining if the weld has no defects.
Claim 5. Huonker discloses the welding system of claim 1, wherein the control device is further configured to: control the welding machine to perform the repair welding according to a first repair welding method when the weldment type is a first defective weldment type among the plurality of defective weldment types, and control the welding machine to perform the repair welding according to a second repair welding method when the weldment type is a second defective weldment type among the plurality of defective weldment types (defect types (X1, X2,…Xi) have an associated set of repair methods (P1, P2,…Pi), par. 24).
Claim 6. Huonker does not disclose the welding system of claim 1, wherein the sensor is further configured to: sense a weldment repair of the weldment and transmit second sensing result data to the control device, and wherein the control device is further configured to analyze the weldment repair based on the second sensing result data.
It would have been obvious to one of ordinary skill in the art to take Huonker’s teaching of monitoring a weld to monitor the repair weld in order ensure that the repair weld actually accomplishes its objective. 
Claim 13. Huonker discloses the welding system of claim 1, wherein the sensor is further configured to sense the weldment in real-time as the weldment is being welded by the welding machine (light detectors monitor the back reflected laser radiation which only occurs during the process of welding, par. 5).
Claim 14. Huonker does not discloses the welding system of claim 1, wherein the control device is further configured to analyze the weldment based on the first sensing result data in real-time as the weldment is being welded by the welding machine. 
Huonker does disclose that the light detectors monitor the back reflected laser radiation which only occurs during the process of welding, par. 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huonker so that while the sensor is measuring the weld analysis is performed on the incoming measured data. Doing so would have the benefit of adjusting the weld parameters in real-time and reducing the wait-time for analyzing the data.
Claim 15. Huonker discloses the welding system of claim 1, wherein the plurality of defective weldment types include a burst type defect (par. 12, eruptions to holes) and a gap type defect (pores in the welding seam, par. 11).
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huonker as applied to claim 1 above, and further in view of Hsu (US 20170032281 A1).
Claim 7. Huonker discloses the welding system of claim 1, wherein the welding machine is a laser welding machine, and wherein the first sensing result data includes an amount of light measured from the weldment (back reflected light is measured using the light-sensitive sensor, par. 5).
Huonker does not disclose wherein the sensor is a photodiode.
Hsu discloses a method of monitoring a laser weld (par. 69), wherein a photodiode is used as the sensor (par. 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huonker to incorporate the teachings of Hsu, since it is well known in the art that a light-sensitive sensor can be a photodiode.
Claim 16. Huonker discloses the welding system of claim 1, wherein the control device is further configured to analyze the weldment based on characteristic extraction of the first sensing results data (measured data is compared with reference data and if it yields a positive result then repair is performed, where the broadest reasonable interpretation of characteristic extraction can include comparison between two datasets, par. 17) 
Huonker does not disclose using machine learning for analyzing the weldment.
Hsu discloses a method of monitoring a laser weld (par. 69), wherein machine learning can be used to analyze the weld data (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huonker to incorporate the teachings of Hsu and use machine learning to analyze the weld data. Doing so would have the benefit a more accurate defect detection system (par. 63, Hsu).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huonker in view of Hsu as applied to claim 16 above, and further in view of Anderson (US 20150273604 A1).
Claim 17. Huonker discloses the welding system of claim 16, wherein the control device is further configured to: derive a boundary value based extracted characteristics of the weldment extracted from the first sensing results, and analyze the weldment based on the boundary value (position of the detected defective welding can be determined by the camera, par. 19; the controller can analyze the weld defect and it knows the position of the defect, therefore, the system is capable of examining the weld defect based on the position of the defect).
Huonker does not disclose that the position of the defect is derived from the first sensing results which is from the light sensor.
Anderson discloses a laser welding system wherein the system identifies and stores the position of the head as a fault or defect begins and ends based on the defect sensor (par. 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huonker to incorporate the teachings of Anderson and record the position of the laser head as the light sensor measures the weld. Doing so would have the benefit of reducing the complexity of the software/system so that a secondary camera sensor is not necessary to observe and record the position of the weld defect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761